o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-147549-11 number release date uil the honorable dennis cardoza u s house of representatives washington dc dear mr cardoza i am responding to your letter dated date about the tax treatment of payments provided under the environmental quality incentives program eqip to agricultural producers to retrofit or upgrade to lower-emission farm equipment you asked if these eqip payments for clean air programs are tax-exempt under sec_126 of the internal_revenue_code the code under sec_126 of the code gross_income does not include the excludable_portion of payments received under certain programs specified by law programs eligible for sec_126 treatment are found in sec_126 through additionally under sec_126 any small watershed program the secretary of agriculture administers that the secretary_of_the_treasury or the secretary’s delegate determines as substantially_similar to the type of programs described in sec_126 through is also eligible for sec_126 treatment emphasis added finally sec_126 excludes payments under substantially_similar programs of states and certain other governmental entities not including the department of agriculture or other federal agencies the excludable_portion is that portion of a payment made to a person under any program described in sec_126 that - the secretary of agriculture determines is primarily for conserving soil and water resources protecting or restoring the environment improving forests or providing a habitat for wildlife and the secretary_of_the_treasury or the secretary’s delegate determines does not increase substantially the annual income derived from the property in we issued revrul_97_55 it provided that the eqip is substantially_similar to the type of programs described in sec_126 through so that cost- share payments made under the eqip for small watersheds are within the scope of conex-147549-11 sec_126 rev_rul enclosed we issued revrul_97_55 after the secretary of agriculture determined that cost-share payments made under eqip are primarily for purposes of conservation since the congress has amended the statutory provisions of the eqip u s c 3839aa et seq now the statute is broader and has additional purposes that were not part of the eqip when we published revrul_97_55 for example the farm security and rural investment act of publaw_107_171 amended eqip to include the purpose of assisting producers in complying with local state and national regulatory requirements for air quality in addition as you noted the food conservation and energy act of publaw_110_234 the farm bill expanded the eqip to include payments such as those for air quality concerns from agricultural operations therefore we have not determined that payments under the eqip clean air programs are eligible for exclusion under sec_126 of the code the secretary of agriculture has not determined that the clean air programs of the eqip are primarily for conservation purposes as required in sec_126 of the code also the secretary_of_the_treasury has not determined that the clean air programs of eqip are substantially_similar to the programs in sec_126 through finally no determination has been made that the clean air programs under the eqip are small watershed programs these determinations are necessary for payments under a program to be eligible for exclusion under sec_126 we will contact the department of agriculture and work with it to determine what payments under the clean air programs of the eqip qualify for exclusion under sec_126 if recipients receive cost-share payments under a program eligible for exclusion under sec_126 the full amount of the payments may not be excludable the excludable_portion of the payment is that portion of a payment as the secretary_of_the_treasury or the secretary’s delegate determines that will not increase substantially the annual income derived from the property sec_126 the secretary has determined in sec_16a_126-1 of the income_tax regulations that this excludable_portion is the present fair_market_value of the right to receive annual income from the affected_acreage of the greater of either percent of the prior_average_annual_income from the affected_acreage or dollar_figure times the number of affected acres i am enclosing a copy of sec_16a_126-1 of the regulations and an excerpt from publication the farmer’s tax guide these documents both provide guidance about sec_126 specifically the calculations of the excludable_portion and the amount included in gross_income conex-147549-11 i am sorry this response may be disappointing but i hope this information is helpful if you have any questions please contact ----------------------- or me at ----- ------------- for further assistance charles b ramsey chief branch office of associate chief_counsel passthroughs special industries enclosures
